PEARSON, Judge
(dissenting in part).
The appellee has moved to dismiss this appeal on the ground that the final order was rendered April 20, 1959 and the notice of appeal was filed May 28, 1959, which was more than 30 days from the rendition of the final order. The jurisdictional question is properly raised prior to the disposition of the appeal. It is my view that the question should be considered and decided in accordance with the law existing at the time the motion was filed.
I would grant the motion for the reasons set forth in the case of In re Wartman’s Estate, Fla.App. 1960, 118 So.2d 838.